DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 30, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2005/0229416).

With respect to claim 1, Kim discloses a level (Figure 1) comprising a planar base surface (11); an upper planar surface; a longitudinal axis extending between opposing ends of the level and parallel to the planar base surface and the upper planar surface (See Figure 1); and a level body, wherein, when viewed in cross-section perpendicular to the longitudinal axis, the level body comprises an enlarged upper section (10) that defines a maximum width of the level body, the maximum width located at a vertical position between a vertical midpoint of the level body and the upper planar surface; an inwardly extending section located below the enlarged upper section and extending inwardly relative to a vertical central plane perpendicular to the planar base surface and the upper planar surface (Figure 1); and an outwardly extending lower section (11) located below the inwardly extending section, wherein the outwardly extending lower section extends outward relative to the vertical central plane and downward toward the planar base surface (Figure 1).




Referring to claim 2, Kim sets forth a level wherein the enlarged upper section (10), the inwardly extending section and the outwardly extending lower section (11) together define opposing left and right outer surfaces that are symmetrical about the vertical central plane (See Figure 1).

In regards to claim 9, Kim teaches a level further comprising a level vial (13, 14) surrounded by the level body.  

Allowable Subject Matter

Claims 3 – 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 – 20 are allowed.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:




Claims 3 – 8 and 10 are allowable over the Prior Art of Record because it fails to teach or suggest a level wherein the planar base surface and the upper planar surface are defined by an integral metal level frame; wherein the integral metal level frame comprises a vertical wall located between the planar base surface and the upper planar surface; wherein the opposing pair of plastic body segments are coupled to and located on opposite side surfaces of the integral metal frame, and the vertical wall of the integral metal level frame defines the vertical central plane; and further comprising a frame comprising an upper flange that defines the upper planar surface and comprises opposing left and right side surfaces, wherein the enlarged upper section defines a pair of opposing L-shaped surfaces that abut and seal against the left and right side surfaces of the upper flange in combination with the remaining limitations of the claims.

Claims 11 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a plastic outer level body coupled to the metal level frame such that the plastic outer level body defines outer left and right side surfaces of the level located between the metal planar base surface and the metal upper planar surface in a vertical direction perpendicular to the longitudinal axis in combination with the remaining limitations of the claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 26, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861